Citation Nr: 0841092	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-03 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for paraplegia, claimed 
as loss of use of the lower extremities.

5.  Entitlement to service connection for a left hand 
disability.

6.  Entitlement to an increased evaluation for cervical 
myositis, currently rated as 30 percent disabling.

7.  Entitlement to special monthly compensation (SMC).

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to August 
1983 and from February 1986 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations by the above Regional Office (RO).  The 
veteran testified at a hearing held at the Atlanta RO in June 
2007, before the undersigned Veterans Law Judge.  This case 
was Remanded in October 2007 for additional development and 
reajudication.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent and probative evidence does not establish 
the presence of a current left knee disability.  

2.  The veteran's right knee injuries in service were acute 
and transitory, and a continuing or chronic disability was 
not then present.  He has not presented competent medical 
evidence of current disabling residuals.  

3.  The veteran's right hip injury in service was acute and 
transitory, and a continuing disability was not then present.  
He has not presented competent medical evidence of current 
disabling residuals.  

4.  The veteran has not submitted or identified competent 
medical evidence of a nexus between his paraplegia, claimed 
as loss of use of the lower extremities, and active service 
and it is not shown by competent medical evidence to be 
related to any service-connected disability.

5.  The competent and probative medical evidence of record 
establishes that the veteran has a surgical scar of the left 
hand that is related to active military service.

6.  The veteran's service-connected cervical spine disability 
is primarily manifested by severe limitation of motion with 
forward flexion of the cervical spine to at least 20 degrees; 
the spine is not ankylosed and there is nothing in the record 
to suggest chronic neurologic disability manifestations, or 
incapacitating episodes of IDS requiring prescribed bed rest.  

7.  The veteran's service connected disabilities do not 
include loss of use of both feet or of one foot and one hand 
or blindness, do not render him permanently bedridden, and do 
not render him helpless so as to require regular aid and 
attendance; they do not preclude his tending to self-care 
functions, tending to the wants of nature, or protecting 
himself from the hazards of his daily environment.

8.  The veteran does not have a single service-connected 
disability rated (or ratable) 100 percent, and he is not 
confined to his home by the service connected disabilities.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A right hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  Paraplegia, claimed as loss of use the lower extremities, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.  Giving the benefit of the doubt to the veteran, a 
surgical scar of the left hand was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

6.  The criteria for a disability rating in excess of 30 
percent for the veteran's recurrent neck sprain, with 
degenerative changes, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5290 (2002); 38 C.F.R. § 4.71a, DCs 
5235-5243 (2008). 

7.  The criteria for SMC based on the need for regular aid 
and attendance of another person, or on account of being 
housebound, are not met. 38 C.F.R. §§ 1114, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

That notwithstanding, a fundamental element of a claim for 
service connection is competent evidence of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
has noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  The Board 
recognizes that the presence of a chronic disability at any 
time during the claims process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the 
requirements nevertheless require a medical nexus to active 
military service.  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Left knee, right knee, and right hip disabilities

The veteran has asserted that he has chronic disabilities 
involving the left knee, right knee, and right hip that had 
their onset during service.  Because these claims involve 
similar issues and evidence, and as similar legal principles 
apply, the Board will address them in a common discussion.  
However the primary impediment to a grant of service 
connection is the absence of medical evidence of current 
disabilities.

Service treatment records (STRs) fail to reveal any 
significant symptomatology involving the left knee.  
Although, in October 1991, the veteran was treated for 
injuries sustained after falling approximately 4-5 feet over 
a banister landing on his back, the injuries were reportedly 
confined to the right hip and lumbar spine.  However, 
subsequent records fail to reveal any significant ongoing 
right hip problems other than complaints of numbness one 
month following the accident.  X-rays were normal, with no 
evidence of fracture.  There were no significant findings 
reported and no evidence of additional follow-up evaluation 
which would provide a basis for a current diagnosis of a 
chronic right hip disability.  

STRs also contain evidence that the veteran sustained 
repeated injuries to his right knee and a diagnosis of medial 
collateral ligament tear was ultimately made.  These records 
also show that in 1992, the veteran was found unfit for full 
duty as a result of a pre-existing psychiatric disorder and a 
physical evaluation board (PEB) was initiated.  Of greater 
significance, is that at his medical board evaluation (MEB) 
the veteran waived his right with regard to the right knee 
condition and the physical examination focused primarily on 
the pre-existing psychiatric disorder.  While there is no 
question he had a series of right knee injuries, the absence 
of pertinent complaints or findings in the body of the MEB 
report suggests the veteran was not having chronic right knee 
problems at the time of service separation.  

The veteran did sustain right knee and right hip injuries 
during his period of service, however he has not been 
diagnosed as having any chronic disabling residuals as a 
result.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  

Although post-service treatment records show continued 
complaints of right knee and right hip pain, X-rays were 
within normal limits.  In fact a January 1999 VA examination 
of the right knee revealed slight tenderness over the medial 
joint line.  There was no swelling or laxity of the 
collateral ligaments and drawer sign was negative.  Range of 
motion for both knees was normal without crepitus or pain.  
Both patellae were hypermobile in the mediolateral direction 
but centered in the knee joint on flexion and extension.  
McMurray's sign was also negative.  X-rays were within normal 
limits.  The clinical impression was history of repeated 
trauma to right knee, normal examination and X-ray.  The 
report did not include any musculoskeletal clinical findings, 
diagnosis, or etiological opinion regarding the right hip.

During a VA medical examination in October 2004 the examiner 
noted the veteran's history of right knee problems during 
service, but did not include any musculoskeletal clinical 
findings, diagnosis or etiological opinion regarding his 
current complaints.  This report is likewise devoid of 
discussion of the left knee or right hip.  

The veteran underwent further VA examination in December 
2007, pursuant to a October 2007 Board remand, to obtain an 
opinion as to whether or not any current disabilities 
involving the knees and right hip could be related to 
military service.  The examiner reviewed the veteran's claims 
file, took a detailed history of the in-service complaints, 
and reviewed X-ray findings as well as clinical reports from 
treating physicians.  Examination of both knees revealed 
range of motion of 5 degrees of extension and 130 degrees of 
flexion, with good stability in both planes.  There was no 
effusion in either knee.  The examination was normal with no 
pathology involving the various joints and X-rays of the 
knees within normal limits.  There was loss of power in the 
quadriceps and hamstring muscles, but this was considered 
neurological in nature.  The clinical impression was normal 
right knee and normal left knee.  

Examination of the hip revealed some tenderness above the 
greater trochanter but this was vague and uncharacterized.  
Range of motion of both hips was equal with internal rotation 
to 10 degrees, external rotation to 40 degrees, abduction to 
30 degrees, adduction to 20 degrees, and flexion to 90 
degrees.  There was pain on repetition which was localized in 
the area between the greater trochanter and the iliac crest.  
Straight leg raising was 70 degrees on each side also with 
some pain.  There was no evidence of groin pain or any 
feeling of grinding or crepitus in the hip joint.  X-rays of 
the hips were within normal limits.  The clinical impression 
was normal right hip.  

In this case, service connection is not warranted for left 
knee, right knee or right hip disabilities.  With regard to 
the right knee and right hip, the fact that a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
Here, there are no objective post-service clinical findings 
or competent medical opinion to indicate that the veteran has 
had continuing disabling symptomatology as a result of the 
right knee and right hip injuries in service.  Likewise, the 
veteran's reports of an inservice left knee injury have not 
been substantiated by objective findings, which essentially 
show no current evidence of a left knee disability.  While 
the Board does not dispute that the veteran may experience 
various symptomatology, there is no objective clinical 
confirmation that he suffers from actual disabilities.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service 
connection may not be granted for symptoms unaccompanied by a 
diagnosed disability).  In the absence of clear diagnoses of 
right knee, left knee, or right hip disabilities, or 
abnormalities which are attributable to some identifiable 
disease or injury during service, an award of service 
connection is not warranted.  


paraplegia, claimed as loss of use of the lower extremities

STRs are entirely negative for evidence of complaints 
suggestive of paraplegia.  Although in October 1991, the 
veteran was treated for injuries sustained after falling 
approximately several feet over a banister, subsequent 
records fail to reveal any significant ongoing problems with 
the lower extremities.  Rather, the medical evidence tends to 
establish that the veteran developed paraplegia many years 
after his separation from active service.  

The claims folder is devoid of any treatment records or other 
medical documents pertaining to his claimed paraplegia until 
2000 when the veteran began fairly regular treatment for 
complaints of numbness in both legs.

During a VA medical examination in October 2004, the examiner 
noted the veteran's reported history of problems with 
instability in both lower extremities in the late 1990s.  In 
2000, he began falling for no apparent reason due to severe 
leg numbness.  Diagnoses of mononeuropathy/myositis and 
peroneal neuropathy were made.  Other neurological testing 
was consistent with mild mononeuritis multiplex, of unknown 
etiology.  The examiner did not consider any of the diagnosed 
disorders related to service since it appeared that all 
symptoms occurred after military service, but rather 
attributed the symptoms to the veteran's remote history of 
alcohol use.  

The veteran underwent further VA examination in December 
2007.  He reported that since military discharge he had been 
falling persistently and that his condition had gradually 
worsened to the point that he had profound loss of muscle 
power and sensation in the lower extremities.  

The examiner reviewed the veteran's claims file, took a 
detailed history of the in-service complaints, and noted the 
veteran's inservice history injury in 1991 with pain in the 
neck, right hip, and back.  The pain was present one month 
later with no further mention and the veteran was boarded out 
of service for psychiatric reasons soon thereafter.  In 2002, 
the veteran reported an increased number of falls claiming 
that his legs would give out from under him for no apparent 
reason.  Neurological consultations at that time were not 
definitive and described the problem as myositis.  By 2003 
the veteran was wheelchair bound due to claimed loss of 
balance.  However, further neurological examination was also 
inconclusive and no specific diagnosis was rendered.  
Likewise neurological workup in 2004 yielded discrepant 
results in that although the veteran claimed complete 
paralysis of his legs and total lack of feeling, there was no 
evidence of muscular atrophy and the reflexes were preserved.  
Nerve conduction studies found evidence of mild scattered 
neuropathy, but this was insufficient to explain the degree 
of the veteran's alleged paralysis.  

General examination revealed the veteran was in no acute 
pain, but confined to a wheelchair.  The current neurological 
evaluation revealed knee and ankle tendon reflexes were 
present at 2+ and symmetrical.  Plantar responses were 
faintly flexor.  The plantar and extensor digitor brevis 
muscles were present in both feet.  There was no evidence of 
atrophy.  Sensory responses were absent to touch and pin from 
the knees downward.  The examiner concluded there was no 
objective evidence for either peripheral or spinal compromise 
of the nervous system that would result in such a degree of 
paralysis.  

Here, the presence of symptoms in 2000, almost 10 years after 
the veteran completed service in 1992 leaves a significant 
gap between service separation and the initial confirmation 
of the disability, with no clinical support for acute or 
inferred manifestations or continued symptoms.  Moreover, the 
veteran has not brought forth any competent and credible 
evidence that would establish a nexus between his claimed 
paraplegia and military service, and no examiner has 
suggested that it first began during military service, or 
within a year thereafter.  Nor is there any evidence 
suggesting that any paraplegia began as a result of service.  
See Hickson, supra.  The absence of evidence of paraplegia in 
the STRs or of persistent symptoms of such disorder between 
separation from service along with the first evidence of it 
years later constitutes negative evidence tending to disprove 
the assertion that the veteran was disabled from any disease 
or injury during his service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  

To the extent that the veteran is claiming service connection 
on a secondary basis, the Board finds that the post-service 
medical evidence fails to indicate that the service-connected 
cervical myositis played a significant role in the 
development or worsening of his claimed paraplegia.  Here, 
the medical opinions of record are consistent with the 
veteran's medical history and uncontroverted by any other 
medical evidence of record.  Thus, the Board finds that there 
is no medical basis for holding that the claimed paraplegia 
and the veteran's service-connected disability are related.  
This also refutes any grant of service connection on the 
basis of the judicial precedent in Allen v. Brown, 7 Vet. 
App. 439 (1995), which would be permitted if a service-
connected disability were causing aggravation of a non 
service-connected disability, a relationship which must be 
shown by professional evidence.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002).  


left hand disability

In connection with his claim, the veteran has reported 
undergoing surgery during service in 1988 for a ganglion cyst 
of the left wrist, however there is no evidence of that in 
STRs.  However, an entry dated in July 1983 does show the 
veteran was treated for a soft tissue injury to the right 
fourth metacarpalphalangeal secondary to blunt trauma.  

A VA outpatient treatment record dated in November 1999 noted 
the veteran's history was significant for surgery to the left 
distal palm below the fourth digit for excision of a benign 
lump, diagnosed as a retinacular ganglion cyst.  There were 
two small suture scars proximal and distal to the metacarpal 
crease.  There was some slight muscle atrophy.  

The veteran underwent VA examination in December 2007, 
pursuant to a October 2007 Board remand.  The veteran 
complained of some left hand weakness based on pervious 
surgery.  Examination of the left hand revealed a well healed 
scar in the palm with no evidence of swelling, redness, or 
inflammation.  The veteran had full range of motion.  There 
was some weakness in grip strength as compared with the 
right, but he was able to make a fist.  X-ray of the left 
hand was within normal limits.  The clinical impression was 
normal left hand.  

Given the aforementioned, the Board finds that the criteria 
for service connection for the residual scar have been met.  
While the scar is considered asymptomatic, the fact remains 
that as a result of surgical removal of a ganglion cyst, the 
veteran now has a residual scar consistent with such surgery.  
Thus, the claim is granted in this regard.  The residual scar 
cannot be clearly dissociated from service, and there is no 
countervailing medical opinion to the contrary.  Here, the 
Board must rely on the objective medical evidence when making 
its decision.  see Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the evidence 
is not against finding in favor of the veteran.  Therefore, 
the Board finds that the evidence is in relative equipoise, 
and will conclude that service connection for surgical scar 
of the left hand is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


II.  Pertinent Law and Regulations for Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2008), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.


Factual Background and Analysis

The veteran's cervical spine disability is currently rated as 
30 percent disabling under DCs 5299-5290.  

Under DC 5290 severe limitation of motion of the cervical 
spine warrants a maximum 30 percent rating.  38 C.F.R. 
§ 4.71.  

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised, effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) and 68 Fed. Reg. 51,454-
458 (Aug. 27, 2003).  These changes are listed under DCs 5235 
to 5243, with DC 5243 now embodying the recently revised 
provisions of the former DC 5293 (for intervertebral disc 
syndrome).  The revisions consist of a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  In 
addition, associated neurological abnormalities (e.g., bowel 
or bladder impairment) are now for evaluation separately.  
All applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

Under the revised rating schedule, DC 5237 provides a 30 
percent evaluation for forward flexion of the cervical spine 
of 15 degrees or less or favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation is appropriate for 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71.  

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a, Plate V (2008).

Turning to the evidence of record, a November 2001 MRI report 
of the cervical spine shows no evidence of disc herniation, 
canal stenosis, narrowing of the neural foramina or neural 
compromise.  

In support of his current claim, the veteran underwent VA 
examination in June 2002.  His primary complaint was of 
severe chronic neck pain, constant in nature without specific 
flares.  The worst flares occurred on average about of 3-5 
times weekly and lasting 2-12 hours.  The pain radiated to 
the right scapula area over the distribution of the trapezius 
and upward to the post occiptal region mainly on the right.  
Muscle strength appeared to be grossly within normal limits.  
The diagnosis was severe myositis of the posterior cervical 
muscles.  

During subsequent VA examination in April 2003, there was 
acute tenderness over the entire cervical spine area with 
severe paraspinal muscle spasm, extending into the bilateral 
trapezius muscle areas.  Forward flexion was to 20 degrees, 
extension to 20 degrees, lateral flexion to 25 degrees and 
rotation to 45 degrees bilaterally.  There was pain on 
maximum range of motion.  There was no specific evidence of 
neuropathy of the upper extremities.  There was exaggeration 
of the cervical spine curvature.  

During VA examination in October 2004, the veteran's primary 
complaints was of progressive pain and difficulty with the 
neck.  The veteran reported that he was employed with a 
trucking complaint until about 2001 when he lost his balance 
and fell.  Since then he had been confined to a wheelchair.  
There was loss of range of motion, generalized tenderness, 
negative compression/distraction sign, and negative Spurling 
sign.  Neurological assessment of the upper extremities was 
normal.  X-ray examination was also normal.  On range of 
motion testing there was 30 degrees of forward flexion, 
extension and lateral bending.  Rotation was 0 to 70 degrees.  
Pain started at 10 degrees in all planes and was additionally 
limited by weakness, fatigue, lack of endurance, instability, 
and incoordination.  There was no radiation of pain.  There 
was tenderness but no evidence of muscle spasm, ankylosis or 
IVDS (intervertebral disc syndrome).  There was no peripheral 
nerve involvement and motor function and sensory function 
were both normal.  Reflexes were present and equal.  

During VA examination in December 2007 examination of the 
neck revealed no loss of cervical lordosis, no spasms and no 
tenderness.  Forward flexion was to 35 degrees, extension to 
40 degrees, lateral flexion to 45 degrees bilaterally and 
rotation to 80 degrees bilaterally.  The examiner considered 
this range of motion relatively normal.  There was no pain, 
fatigue, weakness, lack of endurance, or incoordination or 
additional limitation of motion with repetitions of neck 
motion.  There was no ankylosis and no incapacitating 
episodes.  Although the veteran had been previously diagnosed 
as having cervical myositis, the examiner could not detect 
any evidence of it currently.  The examiner also could not 
describe the extent of functional impairment on the veteran's 
ability to perform activities of daily living without 
resorting to speculation.

Applying the facts in this case to the criteria set forth 
above, the Board concludes that a rating in excess of 30 
percent is not warranted.   In this case, because the veteran 
has received the maximum 30 percent evaluation available 
under DC 5290, even with painful motion and functional 
impairment, a higher evaluation is not available.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In addition, the clinical findings to support a higher 
evaluation under the new criteria have not been demonstrated.  
Here, the evidence is negative for findings of ankylosis of 
the cervical spine under DC 5237.  Despite his continued 
complaints of pain, the veteran consistently had forward 
flexion of at least 20 degrees (the middle range of normal).  
While the record shows that range of motion is restricted, 
the veteran retains a measurable range of motion of the 
cervical spine, indicating that he does not have ankylosis.  
In addition, there is no objective evidence of inflammatory 
changes, instability, swelling, redness, or heat.  Thus, 
given the general lack of significant clinical findings, the 
level of disability required for a rating in excess of 30 
percent is not present under either the former DC 5290 or 
revised DC 5237 schedular criteria. 

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case and although 
the veteran's cervical spine is symptomatic, he has 
considerable range of motion despite his complaints.  Simply 
put, neither the veteran nor any examiner has established 
that pain or flare-ups result in functional loss that would 
equate to unfavorable ankylosis of the cervical spine.  Thus, 
the Board finds that the 30 percent disability rating 
adequately compensates him for his limitation of motion, 
pain, and functional loss.  As such, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 have been considered, but do not 
provide a basis for the assignment of a higher rating under 
these circumstances.  

The Board has also considered evaluation of the veteran's 
cervical spine disability under all other potentially 
appropriate diagnostic codes to determine whether an 
evaluation higher than 30 percent can be assigned.  There was 
no evidence of neurologic compromise, IDS, disc herniation, 
or spinal stenosis.  Sensory testing was normal in both upper 
extremities and there was no focal weakness.  The evidence 
therefore simply does not support the existence of a 
separately ratable neurological entity.  Therefore, 
evaluation under the former DC 5293 for IDS would not yield a 
higher rating.

Likewise, with respect to a higher rating based on the 
frequency and extent of incapacitating episodes (defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician), while the record does reflect 
complaints of chronic neck pain, these complaints have not 
been shown to require that the veteran remain in bed, 
prescribed or otherwise, for any period approaching a total 
duration of at least four weeks during the past 12 months to 
justify a higher rating under the current DC 5243.

Additional diagnostic codes applicable to the cervical spine, 
prior to the regulatory change, include DC 5285, for 
residuals of fracture of the vertebra; DC 5286 for complete 
bony fixation (ankylosis of the spine in a favorable angle); 
DC 5287, for unfavorable ankylosis of the cervical spine; and 
DC 5293 for IDS, however none of these categories of 
disability are present in this case.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extra-
schedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected cervical myositis, interference 
with his employment is foreseeable.  However, the record does 
not indicate or contain reference to frequent hospitalization 
for treatment of his service-connected neck disorder.  The 
veteran has not identified any specific factors which may be 
considered to be exceptional or unusual with respect to his 
cervical spine disability in light of the Rating Schedule, 
and the Board has been similarly unsuccessful.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


III.  Pertinent Laws and Regulations for SMC

SMC is payable to a veteran who by reason of service 
connected disability has suffered the anatomical loss or loss 
of use of both feet or one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2008).

The following factors will be accorded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; 
inability of the veteran to feed himself or herself through 
the loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a) (2008).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a) (2008).

SMC is also payable, under 38 U.S.C. 1114(s), where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i)(2) (2008).


Factual Background and Analysis

Service connection is currently in effect for cervical 
myositis rated as 30 percent disabling.  It is acknowledged 
that service connection for a residual scar of the left hand 
has been granted by the Board in this decision and that a 
disability rating and an effective date have yet to be 
assigned.  That notwithstanding, it is important to note that 
once a disability rating and an effective date are assigned 
by the RO, the medical evidence clearly indicates that it 
still would not provide a basis to grant SMC.  The medical 
evidence clearly establishes that the veteran's left hand 
scar has not caused him to be permanently bedridden, blind in 
both eyes, or so helpless as to be in need of regular aid and 
attendance.  Thus, the Board will proceed with appellate 
review of this case without prejudice to the veteran.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991) (A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).

Here, the sole question with regard to aid and attendance is 
whether his service connected disabilities are manifested by 
any of the factors listed in 38 C.F.R. § 3.352.  

Review of the claims file reveals the veteran is reported to 
have physical limitations that require him to use a 
wheelchair and restrict his ability to perform tasks 
associated with self care however, these findings were 
reported in the context of serious non-service connected 
neurological disability.  During an occupational therapy 
consultation in November 2002 the veteran was noted to have a 
decline in functional ability which impeded his performance 
of daily living.  His gait was unsteady with positive 
correlation for vestibular and muscular system problems.  He 
was using forearm crutches, but could benefit from a 
wheelchair for distances.  Due to weakness in both upper 
extremities, the veteran was also considered a good candidate 
for a motorized scooter since he fatigued easily secondary to 
chronic obstructive pulmonary disease (COPD).  He was able to 
dress and bathe with assistance from his wife.  

Also of record is a March 2003 aid and attendance examination 
report which shows the veteran's history was significant for 
chronic neck, back and right lower extremity pain, 
hyperlipidemia, and COPD.  However, it does not contain any 
evidence that would substantiate the veteran's claim for 
special monthly compensation.  Rather this report notes the 
veteran was restricted in his ability to bathe and dress 
himself and was able to perform activities of daily living 
with some assistance.  He was confined to a wheelchair, but 
was not permanently bedridden.  

During a VA medical examination in October 2004 the examiner 
noted the veteran's history of problems with instability in 
both lower extremities in the late 1990.  The veteran 
reported that in 2000 he began falling for no apparent reason 
due to severe leg numbness.  Neurological testing was 
consistent with mild mononeuritis multiplex, of unknown 
etiology, but presumably due to a remote history of alcohol 
use.  The examiner concluded the symptomatology was not 
associated with the veteran's history of torn cruciate 
ligament during service or his service-connected cervical 
myositis.  

Also of record is an undated opinion from a physical 
therapist noting the veteran required at least moderate 
assistance to safely perform basic daily functional tasks due 
to strength, endurance, balance, and memory deficits.  

In July 2004, the veteran was awarded special monthly pension 
(SMP) for, among other problems, myositis, paraplegia, 
dissociative disorder, degenerative joint disease, emphysema 
and rectal bleeding.  

In this case, there has been no suggestion that the veteran's 
service-connected disabilities, cervical myositis and left 
hand scar, have affected him such that he requires any kind 
of aid and attendance from another person for that 
disability.  The Board does not dispute the severity of his 
overall health and functioning and has considered the medical 
evidence, which shows that he does require some personal 
assistance from another individual.  However, the clinical 
findings of record show that, in terms of the need for aid 
and attendance, this is not due to his service-connected 
disability.  Rather the evidence reflects the veteran's most 
serious pathology is due to nonservice-connected paraplegia 
which limits his mobility.  

In terms of housebound benefits, the veteran does not have a 
service-connected disability rated as 100 percent disabling 
and he is not in a nursing home.  Likewise, it is not shown 
that it his service-connected disabilities restrict him to 
his dwelling or immediate premises albeit that he may not be 
able to leave these premises unaccompanied.

Therefore, the veteran does not qualify for special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound due to 
service-connected disabilities.  As the preponderance of the 
evidence is against the claim, there is no reasonable doubt 
to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).


IV.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in February 2002 and January 2003 
that fully addressed the notice elements and was sent prior 
to the initial RO decisions in this matter.  The letters 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in his possession to the RO.  The RO also 
sent the veteran a letter in October 2007 informing him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

Although the veteran did not receive notification asking for 
him to present the effects his cervical spine disability has 
on his employment and his daily life, he has presented such 
information throughout the pendency of his appeal.  See VA 
examination reports and testimony at his Travel Board 
hearing.  Additionally, since the veteran was given notice 
that he must present worsening of his disability for an 
increased rating claim, and he has presented evidence of such 
through his testimony and his VA examinations, he has not 
been prejudiced by not having received notification of the 
necessity to present this evidence.  Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's STRs 
are of record as well as post service treatment reports.  The 
RO also obtained a VA medical opinions in 2002, 2003, 2004, 
2007, and 2008.  Thus, it appears that all obtainable 
evidence identified by the veteran relative to the claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a right hip disability is denied.

Service connection for paraplegia, claimed as loss of use of 
the lower extremities, is denied. 

Service connection for a left hand disability is granted. 

An evaluation in excess of 30 percent for cervical myositis 
is denied.

Entitlement to SMC based on the need for regular aid and 
attendance of another person or on account of being 
housebound is denied.


REMAND

Finally, the veteran has claimed entitlement to a TDIU 
rating.  However, that claim is inextricably intertwined with 
the Board's grant of service connection for the residual scar 
of the left hand.  That is, the potential exists for the TDIU 
issue to be affected by this grant of service connection once 
a disability rating and effective date have been assigned.  
The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Thus, adjudication of the TDIU claim will be held in 
abeyance pending the assignment of both a disability rating 
and effective date for the service-connected residual scar of 
the left hand.

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the veteran 
additional VCAA notice with regard to his 
TDIU claim, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159. 

2.  Once a disability rating and 
effective date have been assigned to the 
service-connected residual scar of the 
left hand, and with consideration of all 
evidence added to the record subsequent 
to the last supplemental statement of the 
case (SSOC), the AMC/RO should adjudicate 
the TDIU issue.  If the claim remains 
denied, the AMC/RO should issue an 
appropriate SSOC and provide the veteran 
an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWOFRD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


